DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is responsive to Applicant's amendment filed on 16 May 2022.  Applicant’s amendment on 16 May 2022 amended Claims 1, 5-10, and 12. Currently Claims 1, 3, and 5-13 are pending and have been examined.  Claims 2 and 4 have been canceled and claims The Examiner notes that the 101 rejection was withdrawn in the Office Action filed 16 February 2022.  

Response to Arguments

Applicant's arguments filed 16 May 2022 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.	

Examiner’s Note

The claim recites the combination of additional elements of receiving, via a remote operation device, remotely operating construction equipment, acquiring operational data in order to calculate a skill level of an operator as function of testing the skill of the remote operation. The claim as a whole integrates the mental process of collecting information and analyzing the data into a practical application. Specifically, the additional elements recite a specific manner of remotely controlling and monitoring equipment to provide a skill level which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Thus, the claim is eligible because it is not directed to the recited judicial exception. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JONES et al (U.S. Patent Publication 2014/0315164 A1) (hereafter Jones) in view of Kurosawa et al. (WO 2003/100678 A1) (hereafter Kurosawa).

	Referring to Claim 1, Jones teaches a skill evaluation system comprising:

a remote operation device configured to allow an operator to remotely operate a construction machine (see; see par. [0039] of Jones teaches the remote operating a device, including par. [0048] the operating of an excavator).

a server communicatively connected to the remote operation device, wherein the server includes: (see; par. [0042] of Jones teaches a remote computing device (i.e. server), par. [0039] connected remotely with equipment at a par. [0014] construction site).

a work history database configured to store the operation record and the test result as a work history (see; par. [0039] of Jones teaches the continuous collecting of data (i.e. work history) indicating the performance, where the par. [0020]-[0021] the data is used evaluate the performance of the worker).

a presentation unit, implemented by the server circuitry, configured to present the skill level (see; par. [0021]-[0023] of Jones teaches the presentation of skill level).

Jones does not explicitly disclose the following limitations, however,

Kurosawa teaches the remote operation device including a mode execution unit that is implemented by circuitry and configured to execute one mode of an actual work mode of actually executing the remote operation of the construction machine, a simulation mode of executing, by a construction machine model in a virtual site environment for simulating an operation of the construction machine, a simulation of the remote operation of the construction machine, and a test mode of executing a predetermined test for ensuring that a skill level of the operator for the remote operation is equal to or higher than a certain level by actually executing the remote operation of the construction machine or by executing the simulation of the remote operation of the construction machine (see; pg. 5, par. 7 – pg. 6, par. 7 of Kurosawa teaches remote operation, including simulation being completed in a virtual work area, providing a simulated area, pg. 7, par. 1, teaches the remote operation of the simulated work, pg. 17, par. 7 provides a mock test to determine skill and provide feedback regarding the operation both simulated and actual), and
an acquisition unit, implemented by server circuitry, configured to acquire an operation record of the remote operation device by the operator in the actual work mode and the simulation mode, and a test result of the predetermined test for ensuring that the skill level of the operator for the remote operation is equal to or higher than a certain level, wherein the operation record includes an actual work record obtained by actually executing the remote operation of the construction machine and a simulation record obtained by executing the simulation of the remote operation of the construction machine (see; pg. 8, par. 3 of Kurosawa teaches collecting operational data of an operator using actual equipment as well as in a simulated environment and additionally being evaluated on the proficiency (i.e. skill) of the operator to ensure their ability with the equipment, pg. 7, par. 1 where the machine can be operated remotely).
a skill level calculation unit, implemented by the server circuitry configured to calculate the skill level of the operator for the remote operation based on the work history stored in the work history database (see; pg. 7, par. 5 – pg. 8, par. 3 of Kurosawa provides a determination based on repeated use of during simulation the correcting of operators operations related to using equipment areas for improvement including the monitoring and to provide the most efficient work including remote operation which is also monitored, this is viewed as a determination of skill and based on monitored skills over time (i.e. history) determine a the current skill and improve the skill (i.e. skill level)).

The Examiner notes that Jones teaches similar to the instant application teaches improving operational performance of operating a machine including remotely.  Specifically, Jones discloses the rating of the performance of a skill level of a user and adjusting machine capabilities based on the rating it is therefore viewed as analogous art in the same field of endeavor. Additionally, Kurosawa teaches facility production or its maintenance work support system and monitoring utilizing remote operation and simulation and as it is comparable in certain respects to Jones which teaches improving operational performance of operating a machine including remotely as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Jones discloses the rating of the performance of a skill level of a user and adjusting machine capabilities based on the rating. However, Jones fails to disclose the remote operation device including a mode execution unit that is implemented by circuitry and configured to execute one mode of an actual work mode of actually executing the remote operation of the construction machine, a simulation mode of executing, by a construction machine model in a virtual site environment for simulating an operation of the construction machine, a simulation of the remote operation of the construction machine, and a test mode of executing a predetermined test for ensuring that a skill level of the operator for the remote operation is equal to or higher than a certain level by actually executing the remote operation of the construction machine or by executing the simulation of the remote operation of the construction machine, an acquisition unit, implemented by server circuitry, configured to acquire an operation record of the remote operation device by the operator in the actual work mode and the simulation mode, and a test result of the predetermined test for ensuring that the skill level of the operator for the remote operation is equal to or higher than a certain level, wherein the operation record includes an actual work record obtained by actually executing the remote operation of the construction machine and a simulation record obtained by executing the simulation of the remote operation of the construction machine, and a skill level calculation unit, implemented by the server circuitry configured to calculate the skill level of the operator for the remote operation based on the work history stored in the work history database.

Kurosawa discloses the remote operation device including a mode execution unit that is implemented by circuitry and configured to execute one mode of an actual work mode of actually executing the remote operation of the construction machine, a simulation mode of executing, by a construction machine model in a virtual site environment for simulating an operation of the construction machine, a simulation of the remote operation of the construction machine, and a test mode of executing a predetermined test for ensuring that a skill level of the operator for the remote operation is equal to or higher than a certain level by actually executing the remote operation of the construction machine or by executing the simulation of the remote operation of the construction machine, an acquisition unit, implemented by server circuitry, configured to acquire an operation record of the remote operation device by the operator in the actual work mode and the simulation mode, and a test result of the predetermined test for ensuring that the skill level of the operator for the remote operation is equal to or higher than a certain level, wherein the operation record includes an actual work record obtained by actually executing the remote operation of the construction machine and a simulation record obtained by executing the simulation of the remote operation of the construction machine, and a skill level calculation unit, implemented by the server circuitry configured to calculate the skill level of the operator for the remote operation based on the work history stored in the work history database.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Jones the the remote operation device including a mode execution unit that is implemented by circuitry and configured to execute one mode of an actual work mode of actually executing the remote operation of the construction machine, a simulation mode of executing, by a construction machine model in a virtual site environment for simulating an operation of the construction machine, a simulation of the remote operation of the construction machine, and a test mode of executing a predetermined test for ensuring that a skill level of the operator for the remote operation is equal to or higher than a certain level by actually executing the remote operation of the construction machine or by executing the simulation of the remote operation of the construction machine, an acquisition unit, implemented by server circuitry, configured to acquire an operation record of the remote operation device by the operator in the actual work mode and the simulation mode, and a test result of the predetermined test for ensuring that the skill level of the operator for the remote operation is equal to or higher than a certain level, wherein the operation record includes an actual work record obtained by actually executing the remote operation of the construction machine and a simulation record obtained by executing the simulation of the remote operation of the construction machine, and a skill level calculation unit, implemented by the server circuitry configured to calculate the skill level of the operator for the remote operation based on the work history stored in the work history databaseas taught by Kurosawa since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Jones and Kurosawa teach the collecting and analysis of data in order to provide optimized operations of equipment based on determined skills level using simulation and remote operation using associated tasks and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 3, see discussion of claim 1 above, while Jones in view of Kurosawa teaches the system above, Jones further discloses a system having the limitations of.

the test result is a result of a predetermined test for ensuring that the skill level of the operator for at least one of the remote operation when actually executing the remote operation of the construction machine, and a remote operation on the simulation when executing the simulation of the remote operation is equal to or higher than a certain level (see; par. [0019] of Jones teaches evaluating the performance of an operator, par. [0044] in  a simulated environment, as well as par. [0039] a remote operation of equipment, where the par. [0031] and par. [0064]-[0066] where once the evaluation is made based on the results a relaxing the restrictions based on the determined skill level (i.e. equal to a level).


	Referring to Claim 5, see discussion of claim 1 above, while Jones in view of Kurosawa teaches the system above, Jones further discloses a system having the limitations of.

the remote operation device further includes a mode changeover unit, implemented by the circuitry, configured to receive a changeover instruction by the operator to make a changeover between at least two of the modes (see; par. [0038] of Jones teaches the switching (i.e. changeover) between learning and work modes, and par. [0039] and can be evaluated remotely).

the mode execution unit executes the mode received by the mode changeover unit (see; par. [0038] of Jones teaches a mode switching (i.e. changeover) is controlled by a control circuit (i.e. changeover unit)).


	Referring to Claim 6, see discussion of claim 1 above, while Jones in view of Kurosawa teaches the system above, Jones further discloses a system having the limitations of.

the operation record includes a first work time in the actual work mode and a second work time in the simulation mode (see; par. [0044] of Jones teaches the evaluating of multiple work simulations for performance evaluation). 

the work history database stores a cumulative value of the first work time and a cumulative value of the second work time, (see; par. [0052] of Jones teaches the evaluating of multiple work situations is order to identify par. [0031]-[0032] an incremental increase in skill).

the skill level calculation unit calculates the skill level of the operator for the remote operation to be higher as the cumulative value of the first work time and the cumulative value of the second work time stored in the work history database increase (see; par. [0064]-[0066] of Jones teaches the monitoring and recording of work level and over time evaluate and determining a skill level and allows a restriction on more advanced actions, which is based on par. [0021] monitoring the performance).


	Referring to Claim 7, see discussion of claim 1 above, while Jones in view of Kurosawa teaches the system above, Jones further discloses a system having the limitations of.

wherein the test result is a pass or fail result of the test executed in the test mode (see; par. [0062] of Jones teaches that based on the performance of the operator (i.e. pass) then an increase of the capability of the machine is performed).

when the test result indicates a pass, the skill level calculation unit calculates the skill level higher than when the test result indicates a failure (see; par. [0062] of Jones teaches that based on the performance of the operator (i.e. pass) which is viewed as a threshold then an increase of the capability of the machine is performed).


	Referring to Claim 8, see discussion of claim 1 above, while Jones in further view of Kurosawa teaches the system above, Jones further discloses a system having the limitations of.

the remote operation includes a plurality of work contents (see; par. [0039] of Jones teaches the remote performing of work, that is based on par. [0050] required parameters, tasks or procedures (i.e. work content)).

the mode execution unit executes the actual work mode, the simulation mode, and the test mode for each of the work contents (see; par. [0038]-[0039] of Jones teaches the remote operation of a device, where par. [0038] multiple modes are available including work mode, learning mode, and a par. [0044] simulation mode, where par. [0019] an evaluation of the performance (i.e. test) is performed, of the par. [0050] required parameters, tasks or procedures (i.e. work content)).

the work history database stores each of a cumulative value of a first work time in the actual work mode, a cumulative value of a second work time in the simulation mode, and a pass or fail result of the test executed in the test mode in association with each of the executed work contents (see; par. [0064]-[0066] of Jones teaches the monitoring and recording of work level and over time evaluate and determining a skill level (i.e. pass or fail) and allows a restriction on more advanced actions, which is based on par. [0021] monitoring the performance, par. [0037] for different types of machines, and par. [0044] also taking into account simulator experience).

the skill level calculation unit calculates the skill level for each of the work contents (see; par. [0064] of Jones teaches the skill level is determined, in order par. [0020] determine a level of skill, that is based on par. [0050] required parameters, tasks or procedures (i.e. work content)).


	Referring to Claim 9, see discussion of claim 1 above, while Jones teaches the system above, Jones further discloses a system having the limitations of.

the actual work mode, the simulation mode, and the test mode are each executable by the construction machine having a different specification (see; par. [0020] of Jones teaches the evaluation of a skill level of worker, utilizing par. [0038] work mode, learning mode, and a par. [0044] simulation mode, par. [0037] for different pieces of equipment). 

the skill level calculation unit calculates the skill level corresponding to the specification (see; par. [0037] of Jones teaches a determined skill level that is based on different types of machines).


Jones does not explicitly disclose the following limitation, however,

Kurosawa teaches the work history database stores each of a cumulative value of a first work time in the actual work mode, a cumulative value of a second work time in the simulation mode, and a pass or fail result of the test executed in the test mode in association with the specification (see; pg. 7, par. 5 of Kurosawa teaches performing multiple simulations to determine an operators technique and skill by providing functional tests).


The Examiner notes that Jones teaches similar to the instant application teaches improving operational performance of operating a machine including remotely.  Specifically, Jones discloses the rating of the performance of a skill level of a user and adjusting machine capabilities based on the rating it is therefore viewed as analogous art in the same field of endeavor. Additionally, Kurosawa teaches facility production or its maintenance work support system and monitoring utilizing remote operation and simulation and as it is comparable in certain respects to Jones which teaches improving operational performance of operating a machine including remotely as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Jones discloses the rating of the performance of a skill level of a user and adjusting machine capabilities based on the rating. However, Jones fails to disclose the work history database stores each of a cumulative value of a first work time in the actual work mode, a cumulative value of a second work time in the simulation mode, and a pass or fail result of the test executed in the test mode in association with the specification.

Kurosawa discloses the work history database stores each of a cumulative value of a first work time in the actual work mode, a cumulative value of a second work time in the simulation mode, and a pass or fail result of the test executed in the test mode in association with the specification.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Jones the the work history database stores each of a cumulative value of a first work time in the actual work mode, a cumulative value of a second work time in the simulation mode, and a pass or fail result of the test executed in the test mode in association with the specification as taught by Kurosawa since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Jones and Kurosawa teach the collecting and analysis of data in order to provide optimized operations of equipment based on determined skills level using simulation and remote operation using associated tasks and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 10, see discussion of claim 1 above, while Jones in view of Kurosawa teaches the system above, Jones further discloses a system having the limitations of.

the server further includes a prohibition unit, implemented by the server circuitry, configured to prohibit the operator from executing the actual work mode of actually executing the remote operation of the construction machine when the skill level is less than a reference level (see; par. [0064]-[0066] of Jones teaches the monitoring and recording of work level and over time evaluate and determining a skill level (i.e. less than a reference level) and allows a restriction on more advanced actions, which is based on par. [0021] monitoring the performance).


	Referring to Claim 11, see discussion of claim 1 above, while Jones in view of Kurosawa teaches the system above, Jones further discloses a system having the limitations of.

wherein the acquisition unit acquires an inquiry request of the operator from an orderer terminal possessed by a work orderer who orders the work of the remote operation to the operator (see; par. [0040]-[0041] of Jones teaches devices to determined the experience level of a operator, par. [0039] based on the remote monitoring of work being performed, that is based on par. [0050] required parameters, tasks or procedures (i.e. work content)).

when the acquisition unit acquires the inquiry request, the presentation unit notifies the orderer terminal of the skill level of the operator (see; par. [0023] of Jones teaches the visual feedback, of measured par. [0022] skill level, which is based par. [0037] on points that are earned to determine a skill level, that is based on par. [0050] required parameters, tasks or procedures (i.e. work content)).


	Referring to Claim 12, Jones in view of Kurosawa teaches a skill evaluation method.  Claim 12 recites the same or similar limitations as those addressed above in claim 1, Claim 12 is therefore rejected for the same reasons as set forth above in claim 1.


	Referring to Claim 13, see discussion of claim 1 above, while Jones in view of Kurosawa teaches the medium above, Jones further discloses a medium having the limitations of.

non-transitory computer-readable recording medium recording a program for causing a computer to execute the skill evaluation (see; par. [0007] of Jones teaches a computer readable medium to perform the skill rating (i.e. evaluation)).


Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Abelow (U.S. Patent Publication 2012/0069131 A1) discloses a reality alternate.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623